Title: From Thomas Jefferson to Thomas Willis White, 15 August 1824
From: Jefferson, Thomas
To: White, Thomas Willis


Sir
Monto
Aug. 15. 24.
I must beg to be excused from writing the prospectus for your edn of Thomas’s Co Littleton. I have made it a point never to be the recommender of books to the public. it would be presumption in any case but especially in that of a book addressed to a learned profession as that of the law so entirely capable of judging for themselves. I suggested, at your request, this  book as one the ability of which I thought would ensure it’s sale.  I am still of that opinion but whether it would speedily reimburse the large capital of 10.M.D. which I now learn from you the impression would cost, is a point of which I am not a judge, and renders the enterprise too doubtful and hazardous for encouragemt from me. a previous  and sufficient subscription, with assurances from other booksellers that they will take portions of the impression may render it safe and prevent a rival edn. you speak of printing the 3.v. in 4. by no means do this. preserve the work precisely in the form of the Eng. edn, or that  will be preferred to yours. even the same paging should be preserved with the utmost care, for if  your pages do not answer to the references which may be made in other books to the original edn it will be half useless to the gentlemen of the law the correction of errors of the press too must be as severe as possible. a few of these will disgrace & condemn the edition to remain a dead loss on your hands your price of 25.D. will be a little above the Eng. cost of 4.6. or 18.67 with the charges of importn. you are the best judge whether it should not be less than that, by the amt of duty, to give it that circumstance of preference  as a countervail of any others which the Eng. edition might have. I shall willingly subscribe for a copy, but beg to be understood as not hazarding an advice on the subject. if undertaken it will have my good wishes for success, with which I tender you my respectful salutns.Th:J